Citation Nr: 0203353	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  95-00 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of 
traumatic injuries to the mouth and jaw with loss of teeth, 
including for the purpose of receiving VA outpatient dental 
treatment.

2.  Entitlement to service connection for burn scars of the 
scalp, hands, forearm, back of neck and shoulders.

3.  Entitlement to service connection for skin disease on a 
direct basis, or alternatively, as a result of exposure to 
ionizing radiation and/or non-ionizing radiation.

4.  Entitlement to an evaluation in excess of 10 percent for 
burn scars of the forehead and face.


REPRESENTATION

Appellant represented by:	Louisiana Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had active service from December 1952 to December 
1954.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from separate rating decisions by Regional Offices 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
appealed a February 1994 rating decision by the Philadelphia, 
Pennsylvania RO that denied service connection for burn scars 
of the scalp, hands, forearm, back of neck and shoulders as 
well as service connection for "exposure to radiation."  
The veteran clarified his "radiation" claim as service 
connection for skin disease on a direct basis, or 
alternatively, as a result of exposure to ionizing and/or 
non-ionizing radiation.  See Schroeder v. West, 212 F.3d 1265 
(Fed. Cir. 2000) (VA must consider all theories of 
entitlement for service connection for the same underlying 
disorder as a single 'claim').  

The veteran subsequently appealed a December 1995 decision by 
the Los Angeles, California RO that granted service 
connection for burn scars of the forehead and face, and 
assigned an initial non-compensable evaluation.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (separate or 
"staged" ratings must be considered for initial rating 
claims following a grant of service connection where the 
evidence shows varying levels of disability for separate 
periods of time).  He further appealed an April 1997 decision 
by the New Orleans, Louisiana RO that denied service 
connection for injury to the mouth and jaw with loss of 
teeth.  At that time, the RO assigned an initial 10 percent 
evaluation for burn scars of the forehead and face effective 
to the date of claim.  The Board has rephrased the issues on 
appeal to better reflect the veteran's contentions and 
procedural posture of the claims.

The Board notes that, according to the VA scar examination 
reports of July 1995 and September 1999, the veteran 
manifests a pruritic and mildly erythematous skin condition 
in the burn areas of the face, which has been diagnosed as 
folliculitis.  It is unclear, from review of the examination 
reports, whether this condition has been considered as 
secondary to the burn injury to the face.  As such, the Board 
refers to the RO the issue of service connection for 
folliculitis of the face as secondary to service connected 
burn injury to the face for appropriate action. 

The Board further notes that, during his appearance before 
the undersigned in September 2001, the veteran peripherally 
addressed his claimed entitlement to service connection for 
lung disability as a result of exposure to ionizing and non-
ionizing radiation as well as service connection for hearing 
loss disability.  A July 2001 RO letter advised him that 
service connection for scarring of the lungs and ear damage 
due to exposure to flash fire had been denied by prior final 
rating decisions.  The Board, therefore, only refers the 
veteran's claimed entitlement to service connection for 
hearing loss to the RO for appropriate action.

The claim for service connection for skin disease on a direct 
basis, or alternatively, as a result of exposure to ionizing 
radiation and/or non-ionizing radiation, is addressed in the 
remand following this decision.  The Board will be 
undertaking additional development of the remaining claims 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2).  
When the development has been completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. at 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing the response to notice, the Board will prepare a 
separate decision addressing the remaining issues.


FINDING OF FACT

The veteran's residuals of second-degree burn scars of the 
forehead are minimally disfiguring, cover an area of less 
than one square foot and do not result in limitation of 
function of the forehead area.  There are no manifestations 
of poor nourishment or repeated ulceration of the burn scars.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for burn 
scars of the forehead and face have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 U.S.C.A. § 5107(b) (West 
Supp. 2001); 38 C.F.R. § 4.118, Part 4, Diagnostic Codes 
7800, 7801, 7802, 7803, 7805, 7806 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to assist and provide notice

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  In pertinent part, this law redefines VA's 
notice and duty to assist requirements.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  VA has 
recently enacted regulations to implement the provisions of 
the VCAA.  66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326)).  
These changes in law are potentially applicable to the 
initial evaluation claim on appeal.  See  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA and 
its implementing regulations.  By virtue of a Statement of 
the Case (SOC) and multiple Supplemental Statements of the 
Case (SSOC), the RO has advised the veteran of the evidence 
reviewed and the Reasons and Bases for denying his claim for 
a higher initial rating.  In this case, the veteran testified 
at two personal hearings, provided argument on his behalf and 
submitted medical and other evidence in support of his claim.  
The RO has assisted him by providing him several detailed VA 
scar examinations.  The veteran has not identified the 
existence of any additional evidence or information, which 
may help to substantiate his claim for a higher initial 
evaluation for burn scars of the forehead and face.  The 
Board further notes that the unavailability of the veteran's 
in-service treatment records are non-prejudicial in this case 
as the issue on appeal concerns his current degree of 
impairment.  See generally Francisco v. Brown, 7 Vet. App. 55 
(1994).

Based upon the above, the Board finds that no reasonable 
possibility exists that any further assistance would help the 
veteran in substantiating his claim.  In this respect, proper 
notice has been issued, the case has been fully developed and 
there are no outstanding requests to obtain additional 
evidence or information.  A remand for RO consideration of 
the new regulations would only serve to impose additional 
burdens on VA with no benefit flowing to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540 (1991); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  As such, the Board finds that 
no prejudice accrues to the veteran in proceeding to the 
merits of his claim at this time.   See Bernard v. Brown, 
4 Vet. App. 384 (1993) (the Board must consider whether a 
claimant will be prejudiced by addressing a question that has 
not been addressed by the RO).

II.  Initial evaluation - burn scars

The veteran contends that he is entitled to an initial rating 
in excess of 10 percent for his burn scars of the forehead.  
According to his statements and testimony of record, he 
manifests facial burn scarring which is both tender and 
painful.  He voices additional complaint of crusting, 
itching, burning sensation and tightening sensation.  His 
symptoms are generally worse with exposure to direct sunlight 
and cold weather.  He treats these symptoms with various 
salves, to include Hydrocortisone, ointments and creams.  He 
believes his scars are disfiguring. 

At the outset, the Board notes that the clinical evidence is 
unclear as to whether the veteran manifests a skin condition 
of the face, diagnosed as folliculitis, secondary to the burn 
injury to the face.  This issue has been referred to the RO 
in the Introduction section.  The Board, therefore, will 
limit its discussion to the issue of a higher initial rating 
for the burn scars to the face.

In pertinent part, the record establishes that the veteran 
incurred burns to the facial area stemming from a heater 
explosion in service.  A Surgeon's General Report reveals 
that he was treated for burn injury to the face 
"generally."  He was treated between 10-14 days during 
December 1952 and January 1953.  His discharge examination, 
dated in December 1954, reflected a "NORMAL" clinical 
evaluation of his skin.  His post-service VA and private 
clinical records are negative for treatment of his burn 
scars.  On VA general examination, dated in June 1993, he 
limited his complaint to multiple cystic lesions involving 
various parts of his body, to include his face.  His physical 
examination was significant only for facial scarring from 
excision of cystic lesions.  

The record next reflects the veteran's complaint of mildly 
painful scars and pruritis of the face, including the ears, 
on VA scar examination on July 5, 1995.  He also described 
facial eruptions in service, which according to the examiner 
described an acne condition.  His physical examination 
revealed four healed linear burn scars of the forehead.  He 
had a transverse scar on the left side of the forehead that 
measured 5 cm. in length with another 3-cm. scar immediately 
below.  He also had two other transverse burn scars, both 
measuring 1.5 cm. in length, located at the mid-right 
forehead area.  The burn scars were noted to be "mildly 
tender and deformity secondary to the burn was minimal."  
His facial skin, to include the ears, was noted to be mildly 
erythematous.  He also manifested scarring attributed to acne 
lesions and seborrheic keratoses.  The examiner commented 
that the veteran manifested tender scar sites from the facial 
burning with a description of persistent erythema, pain and 
pruritis since his initial injury, and that he had previously 
been diagnosed with folliculitis.  The examiner further 
commented that the specific cause of his facial symptoms 
remained undetermined.  Untouched photographs of the facial 
scars were provided, and are associated with the claims 
folder.

Thereafter, a July 11, 1995 VA clinical record next notes the 
veteran's history of a 3-month hospitalization for burn 
injury in service with a clinical evaluation that his "skin 
looks normal."  There was a notation that he may manifest 
folliculitis of the "scalp."  A September 1999 VA scars 
examination revealed four healed and non-raised burn scars in 
the facial area with "slightly decreased" pigmentation.  
There was also a 5.5 x 6 cm. oval area on the right and left 
temporal area with slightly decreased pigmentation and mildly 
rough texture which was tender to touch and very sensitive to 
cold hands.  The texture was slightly roughened.  There was 
no adherence of the scars on his temporal area, ulceration or 
breakdown of the skin.  There was also no elevation, 
depression, inflammation, edema, keloid formation or 
underlying tissue loss.  The examiner provided opinion that 
the burn scars to the face were most likely due to severe 
second degree burns, and that the limitation of function 
consisted of chronic pain and inability to tolerate cold 
weather.  It was also noted that he manifested chronic 
pruritis in the burn areas that had been diagnosed as 
folliculitis by VA in July 1995.  His medications included 
Retin-A cream and erythromycin ointment.

The veteran's subsequent VA clinical records fail to show any 
treatment for his burn scars to the face.  On VA scar 
examination, dated in January 2000, he continued to complain 
of skin burning and tightening sensation that was exacerbated 
by cold weather.  He reported use of VA prescribed ointments 
to the facial area to prevent skin infections and blackheads.  
The examiner noted, however, that a review of the claims 
folder failed to indicate an assessment or treatment for any 
burns.  His physical examination findings were unchanged 
since the September 1999 VA examination.  The examiner 
provided opinion that there was no evidence that the veteran 
received third degree burns due to the fact that there was no 
underlying tissue loss.  The examiner also provided opinion 
that the facial scars were not disfiguring, and attached 
photographs for the record.  He was given a diagnosis of 
second-degree facial burns that were not disfiguring.  His 
functional deficits were noted as complaint of chronic pain 
and pruritis in the burn areas.  He was also given a separate 
diagnosis of folliculitis.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b)) (West Supp. 2001).  See also 
38 C.F.R. § 4.3 (2001).  The Board has considered all the 
evidence of record, but reports only the most probative 
evidence regarding the current degree of impairment that 
consists of records generated in proximity to and since the 
claims on appeal.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).

The severity of a scar disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Under Diagnostic Codes 7800 through 7805, scars 
are rated according to location, type, and characteristics.  
The RO currently has assigned a 10 percent disability for 
tender and painful scars pursuant to Diagnostic Code 7804.  
This is the highest rating under this diagnostic code.

Scars may also receive separate ratings based upon 
appearance, healing, and/or on impairment of function of the 
part affected.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
Pursuant to Diagnostic Code 7800, a 10 percent rating is 
warranted for a moderately disfiguring scar of the head, face 
or neck.  A compensable rating could be provided for third-
degree scar burns under Diagnostic Code 7801, or second-
degree scar burns in an area or areas approximating 1 square 
foot (o.1 m squared) under Diagnostic Code 7802.  Pursuant to 
Diagnostic Code 7803, a 10 percent rating is warranted for a 
superficial scar disability that is poorly nourished with 
repeated ulceration.  Pursuant to 7805, scars may also be 
rated on limitation of function of the part affected.

The medical evidence of record describes the veteran's burn 
scar disability as manifested by a transverse scar on the 
left side of the forehead measuring 5 cm. in length, a 
transverse scar on the left side of the forehead measuring 3 
cm. in length, and two transverse burn scars, both measuring 
1.5 cm. in length, located at the mid- right forehead area.  
The only visible deficiencies noted are "slightly 
decreased" pigmentation.  There is also a 5.5 x 6 cm. oval 
area on the right and left temporal area that, for purposes 
of this discussion, the Board will attribute as a burn 
injury.  This area is manifested by slightly decreased 
pigmentation and a mildly rough texture.  VA examiners have 
described the entire disability as either "minimally" or 
"mildly disfiguring.  The Board has independently reviewed 
the color photos attached to the claims folder, and concurs 
with the assessment that the scar disability is no more than 
minimally disfiguring.  This finding is buttressed by the 
fact that several VA examiners have failed to detect the scar 
disabilities on direct examination.  Thus, the Board finds, 
by a preponderance of the evidence that the veteran has 
failed to meet the criteria for a separate 10 percent rating 
under Diagnostic Code 7800.  

The unanimous medical opinion of record diagnoses the scar 
disabilities as second degree burns.  In the absence of 
medical evidence showing third-degree burns, the criteria of 
Diagnostic Code 7801 are not applicable.  As indicated by the 
measurements above, the surface area covered by the veteran's 
second-degree burn scars falls well short of covering a 1 
square foot (o.1 m squared) area.  Thus, the preponderance of 
the evidence is against a separate 10 percent rating under 
Diagnostic Code 7802.

Pursuant to Diagnostic Code 7803, a 10 percent rating is 
warranted for a superficial scar disability that is poorly 
nourished with repeated ulceration.  The clinical records and 
medical examination rule out the presence of skin ulceration, 
tissue loss, skin breakdown or inflammation of the burn 
scars.  With the exception of his pruritis, or itching, the 
medical evidence does not suggest that his folliculitis 
symptoms involve the burn scars themselves.  Thus, the Board 
finds, by a preponderance of the evidence, that the veteran 
has not met the criteria of Diagnostic Code 7803.

Finally, the Board finds that the preponderance of the 
evidence weighs against a 10 percent rating under Diagnostic 
Code 7805.  The examiners have described the veteran's 
functional deficits as chronic pain and inability to tolerate 
cold weather.  He currently holds a 10 percent rating for his 
scar tenderness under Diagnostic Code 7804.  There is no 
showing that the scar disability affects the function of any 
body part, to include the forehead.  Thus, the preponderance 
of the evidence weighs against a separate 10 percent rating 
under Diagnostic Code 7805.  The Board discerns no other 
diagnostic codes applicable to the scar disability in 
question.

The Board further finds, by a preponderance of the evidence, 
that the veteran's scar disability has not undergone any 
increase in severity during the appeal period.  Thus, there 
is no basis to consider a "staged" rating under the facts 
of this case.  See Fenderson, 12 Vet. App. 119 (1999).  In so 
holding the Board has considered the veteran's descriptions 
of his skin disability symptoms.  As a layperson, he is 
competent to speak to the manifestations of his skin symptoms 
within his lay observation.  His 10 percent rating under 
Diagnostic Code 7804 is based upon his reported symptoms, but 
there is no further basis for compensation.  His reported 
symptoms due to folliculitis, which he treats with various 
salves, has been referred to the RO has a separate and 
distinct issue which is not on appeal.  The benefit of the 
doubt rule is not for application on this claim.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); 38 C.F.R. § 4.3 (2001).


ORDER

An evaluation in excess of 10 percent for burn scars of the 
forehead and face is denied.


REMAND

The Board next notes that the veteran has alleged that he 
manifests various diseases of the skin that result from his 
exposure to radar emissions.  He recalls seeing, on several 
instances, warning lights indicating his exposure to "RF 
radiation."  The Court of Appeals for Veteran's Claims has 
taken judicial notice that radar equipment emits microwave-
type non-ionizing radiation.  Rucker v. Brown, 10 Vet. App. 
67, 69, 71-2 (1997) (citing The Microwave Problem, Scientific 
American, September 1986; Effects upon Health of Occupational 
Exposure to Microwave Radiation (RADAR), American Journal of 
Epidemiology, Vol. 112, 1980; and Biological Effects of 
Radiofrequency Radiation, United States Environmental 
Protection Agency, September 1984.  The Board further notes 
that the RO has not expressly addressed the veteran's direct 
service connection claim, to include his contention that he 
has manifested acne continuously since service.  These 
theories have been placed on appeal, see Schroeder, 212 F.3d 
1265 (Fed. Cir. 2000), and must be expressly addressed by the 
RO prior to review by the Board.  See Bernard v. Brown, 
4 Vet. App. 384 (1993) (the Board must consider whether a 
claimant will be prejudiced by addressing a question that has 
not been addressed by the RO).  On remand, the RO should 
determine whether any additional development of these 
theories is warranted under the VCAA and its implementing 
regulations.

Accordingly, the claim is REMANDED for the following further 
action:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001)) and 
its implementing regulations are fully 
complied with and satisfied.

2.  Thereafter, the RO should readjudicate the 
claim for service connection for skin disease 
on a direct basis, or alternatively, as a 
result of exposure to ionizing and/or non-
ionizing radiation.  If any benefit on appeal 
remains denied, the veteran and his 
representative, if any, should be provided an 
SSOC with an appropriate time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional information 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



